808 So.2d 267 (2002)
Mario Alphonso WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-3417.
District Court of Appeal of Florida, Third District.
February 20, 2002.
Bennett H. Brummer, Public Defender and Billie Jan Goldstein, Assistant Public Defender, for appellee.
Robert A. Butterworth, Attorney General and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before GREEN, SORONDO, and RAMIREZ, JJ.
PER CURIAM.
Mario Alphonso Williams appeals the denial of his post-conviction Rule 3.850, Fla. R.Crim. P. motion in which he asserted that his trial counsel was ineffective for failing to call two defense witnesses in support of his allegations of self-defense at trial. After reviewing competent, substantial evidence adduced at the evidentiary hearing conducted below, we conclude that the trial court properly concluded that the actions of Williams' trial counsel were strategic or tactical decisions made with the best interest of Williams in mind. It follows that such decisions do not constitute ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Valle v. State, 778 So.2d 960 (Fla.2001); Shere v. State, 742 So.2d 215 (Fla.1999); Ford v. State, 776 So.2d 373 (Fla. 5th DCA 2001).
Affirmed.